517 F.2d 1274
170 U.S.App.D.C. 444
Slimp KISER, on behalf of himself and all other persons whohave been denied pension payments from the UnitedMine Workers of America Welfare andRetirement Fund et al., Appellants,v.W. A. BOYLE et al.
No. 73-2197.
United States Court of Appeals,District of Columbia Circuit.
Oct. 17, 1974.

Before BAZELON, Chief Judge, and WRIGHT, McGOWAN, TAMM, LEVENTHAL, ROBINSON, MacKINNON, ROBB and WILKEY, Circuit Judges.
ORDER
PER CURIAM.


1
It is ordered by the Court en banc, sua sponte, that the above entitled case shall be reargued before the Court sitting en banc at 2:00 P.M., Wednesday, October 23, 1974, along with appeal numbers 73-1393 Kiser, et al. v. Huge, et al., and 73-1270 Pete, et al., v. United Mine Workers of America Welfare and Retirement Fund of 1950, et al., --- U.S.App.D.C. ---, 517 F.2d 1274.